 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal,Union,No. 277, 'International Brotherhood ofPainters and Allied Trades(PolisWallcoveringCo. etal.)andEdward W. Pygatt and JenningsV. LoveLocal UnionNo. 277,International Brotherhood ofPainters,and Allied Trades(Del E.Webb NewJersey, 'Inc.)andEdwardW. Pygatt. Cases 4-CB-4170 and 4-CB-494110 December 1986,SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 21 July 1982 the Board issued its Decisionand Order' in Case 4-CB-4170, finding, inter alia,that the Respondent Union had violated Section8(b)(1)(A) of the Act by refusing to refer EdwardW. Pygatt for employment because he had engagedin conduct viewed by the Respondent's officials asdisloyal. The Board ordered, inter alia, that Pygattbe made wholefor anyloss of earnings resultingfrom the unfair labor practice. On 19 September1983 the United States Court of Appeals for theThird Circuit granted enforcement in part and re-manded the matter in part to the Board.2 Thecourt directed the Board to determine if the Re-spondent had carried its burden in establishing theaffirmative defense that no employers requestingworkers in Pygatt's job classification (paperhanger)would have accepted Pygatt if he had been re-ferred.On remand, the Board, in a SupplementalDecision and Order3 issued.on 29 June 1984, con-cluded that the Respondent had not carried itsburden of showing that it would slave been futile torefer Pygatt. On 27 March 1985 the Third Circuitgranted enforcement of the Board's 29_ June 1984Order.4On 22 January 1986 the Board issued its Deci-sion and Order5 in Case '4-CB-4941 finding, interalia,thattheRespondentviolatedSection8(b)(1)(A) and (2) of the Act by causing Del E.Webb New Jersey,Inc. (managerof the ClaridgeHotel and Casino) to discharge Pygatt. The Boardordered, inter alia, that Pygatt be made whole forany loss ofearningsresulting from the Respond-ent's unfair labor practices.Therewas a disagreement over the amountsowed Pygatt in each case and on 4 April 1986 thei 262 NLRB 1336 (1982).2 717F.2d 805 (3d Cit. 1983).a 271 NLRB58 (1984).4Memorandum Opinion,Nos. 84-3443 and, 84-35405 278 NLRB 169 (1986).RegionalDirector,issuedan order consolidatingCase 4-CB-4170 with Case 4-CB-4941 forhearing.On 27 June 1986 Administrative Law JudgeClaude R. Wolfeissuedthe attached supplementaldecision 'in the consolidated backpay proceeding.The .Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its- authority in this proceeding to a three-member panel:The Board has considered the judge's supple-mentaldecision and the record in, light of the ex-ceptions and brief and has decided to affirm thejudge's rulings, findings,6and conclusions only tothe extentconsistentwith this Supplemental Deci-sion and Order.In calculating the backpay formula in Case 4-CB-4170 the General Counsel first divided thetotalnumber of hours worked by paperhangershaving at least one referral during the backpayperiod by the total number of those paperhangersto arrive at an average number of hours worked(total average). The General Counsel then eliminat-ed those paperhangers (and their hours) who didnot workat least60 percent of the total average.By dividingthe remaininghours by the remainingnumber of paperhangers, the General Counsel ar-rived at an average number of hours for those pa-perhangers who worked at least 60 percent of thetotal average. The General Counsel then calculatedthe percentage of this average that Pygatt workedin the 1-year period preceding the unfair laborpractice. Thus, the General Counsel calculated thatPygatt worked 83 percent of the average numberof hours of those paperhangers who worked atleast60 percent of the total average. The GeneralCounsel applied this formula for each year of thebackpay period, awarding Pygatt 83 percent of thehoursaveragedby those paperhangerswhoworked at least 60 percent of the total average.The General Counsel then multiplied this numberof hours by the wage rate in effect and arrived atPygatt's gross backpay.6The Respondent argues that the representative employee formula ap-proved by the judge in Case 4-CB-4941 did not take into account theexcessive absenteeism and tardiness of Pygatt.The judge stated that therewas no evidenceto supportthis contention.R Exh. 11, however, is awarning notice issued by the Claridge Hotel and Casino(Pygatt's em-ployer during the relevant backpay period)dated 14 February 1985. Itstates that Pygatt had a record of excessive tardiness and absences sincestarting work 18 September 1984.This does not change the result in Case4-CB-4941,however,because the warning notice did not specify whenPygatt's absences and tardiness occurred. Since the backpay period inthat case was from 7 to 14 November 1984 and the representative em-ployees were credited by the judge as having worked the same hours asPygatt worked immediately before and after the backpay period, themost accurate estimate of Pygatt's backpay for that period is achieved byusing the representative employee formula.282 NLRB No. 60 PAINTERSLOCAL 277 (POLIS WALLCOVERING)403The Respondent argues that the, number of hoursPygatt would have worked absent the unfair laborpractice is inflated by eliminating the paperhangerswho worked less than 60 percent of the total aver-age.We agree.The basis for eliminating the paperhangers withhours below 60 percent of the total average wasexplained at the hearing by the Board's complianceofficer,who stated:?Normally when calculating backpay in asort of straight production type area, you don'tinclude individuals who worked less than 24hours, so I figured 24 over-24 over 40 comesto a 60% average.And what I did was I looked at the individ-ualswho workedmuch less than60% of theaverage, okay?Thus, the compliance officer applied a statisticaltechnique used in straight production industrycases to the instant construction industry case.In straight production industrycasesthis tech-nique helps the Board reach the most accuratebackpay estimate by assuring that part-time work-ers do not artificially lower the backpay due full-time discriminatees.This rationale does not apply in construction in-dustry cases, however, where, as here, the work isintermittent and even employees willing and ableto work filltime maynot have the opportunity todo so. Indeed, there was testimony at the hearingthat the demand for paperhangers fluctuated great-lyduring the backpay years because the initialbuilding/renovationboom associatedwith thecasinoindustry in Atlantic City had dropped off.In order to eliminate the artificial increase in Py-gatt's hours causedby the exclusion of the paper-hangers with referrals below 60 percent of the totalaverage, the average number of hours for the back-pay period should be calculated by dividing thetotal hours worked by all paperhangers having atleast one referral by the total number of those pa-perhangers.8In addition to preventing an artificial increase inPygatt's backpay, this formula achieves the mostaccurate estimateof what Pygatt would have re-ceived, absent the unfair labor practice, in that itprotects against an artificial decrease of Pygatt'sbackpay by eliminating the paperhangers who hadno referrals.Accordingly, the backpay formula for Case 4-CB-4170 is changed to reflect the average numberof hours worked by the paperhangers who had atleast one referral during each calendar year of thebackpay period.ORDERThe National LaborRelationsBoard orders thattheRespondent,LocalNo. 277,InternationalBrotherhood of Painters and Allied Trades, its offi-cers,agents,and representatives, shallmakeEdwardW. Pygatt whole by paying him$23,360.90 forwageslost9 andamountsexpendedby him tosecure replacement medicalhealth insur-ance,1 ° with interest to be computed thereon in themanner prescribed inFloridaSteelCorp.,231NLRB 651 (1977). The Respondent shall make theappropriate deductions' from thisamountof any taxwithholdings required by state and Federal laws,and shall submit the withholdings to the appropri-ate authorities.IT IS FURTHER ORDEREDthat the Respondentpay $4900 into the I.B.P.A.T. Union and IndustryNationalPensionFund'! as contributions on behalfof Edward W. Pygatt andshall alsopay into thatfund an, additional 12 percent of the delinquentcontributions for the period I May 1982 through 14November 1984 as required by article XI, section11.17, of the collective-bargaining agreement cov-ering that period. The prioragreement contains nosuch penalty provision, and it is therefore orderedthat the Respondent shall pay into the pension fundthe monetarypenalties,ifany,required under theAgreement and Declaration of Trust dated 1 April1967 for the delinquentpensionfund payments forthe period 1 July1980through 30 April 1981.'Tr. 65.aThis average, once broken downby year and quarter,is then multi-plied bythe wage rate in effect toarrive at Pygatt's gross backpay. SeeAppendixA attachedhereto.sThis figureis the sumof thewages lost inthe consolidatedcases andthe amountrequiredto reunbursePygatt forreplacement medical healthinsurance.Since theformula inCase 4-CB-4170has beenchanged bythis Supplemental Decisionand Ordera recalculationof the wages owedin that case was required.This recalculation is containedinAppendix Aof this opinion.10 The amountthe Respondent owesPygatt for replacementmedicalhealth insurance($4399.90) is not affectedby thechange in the formula,so no recalculation of this figure is required.11Thisfigure includes$43 forpension,payments lost duringthe back-pay periodin Case4-CB-4941.The pension amount in Case 4-CB-4941isunaffected by the changein formulaordered herein, so no recalcula-tion is requiredThe recalculation of thepension figuresin Case 4-CB-4170 necessitated by the changein theformula usedin that case is con-tained in AppendixB of this opinion. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ACategory'Yr.Qtr.'1980......................................................3d ....................................................4th ..................................................1981......................................................1st ...................................................2d ....................................................3d ....................................................4th ............................................1982......................................................19831st ...................................................2d ....................................................3d ....................................................4th ........................................................................................................1st ...................................................2d ....................................................3d ....................................................4th ..................................................1984......................................................1st ...................................................2d ....................................................'3d ....................................................123456TotalTotalHrs. of# ofPaper-pHshangerw/atAvg.(PH)LeastHrs.w/at1Least 1Re-ReferralferralAvg.Hr.GrossQtr.WageBack-Hrs.Ratepay17,981-15= 1199-4 = 300300$13.20 = $3960300x13.20= 396017,011-14 = 1215-4 = 304304x13.20= 4013304 x 13.74 = 4177304x14.00= 4256304x14.00= 42569,791-13=753-4 =18878Inter-imNetEarn-Backpayings$272 = $3,688.00408 = 3,552.00408 = 3,605.00408 = 3,769.003000 = 1,259.004296 =(40.00)1,88x14.00= 2632 - 4,296 = (1,664.00)188x14.67= 2758 - 4296 = (1,538.00)188x15.00= 2820 - 4022 = (1,202.00)188x15.00= 2820 - 3885 = (1,065.00)10,943-11=995-4 =24912,550-7 = 1793-4 =249x15.00= 3735 - 3885 = (150.00)249x15.87= 3952 - 3885 =67.00249x16.30= 4059 - 5503 = (1,444.00)249x16.30=4059-6312 = (2,253.00)448448x16.30= 7302 - 6312 = 990.00448x17.34= 7768 - 6312 = 1,456.00448x17.85= 7997 - 8788 = (791.00)Wage/InsuranceTotalsTotal Net Backpay owed in Case 4-CB-4170 $18,386.00Replacement medical health insurance reimbursementowed in Case 4-CB-41704,399.90Total net backpayowed in Case4-CB-4941575.00$23,360.90PensionFundTotalsPension fund contributionowed in Case 4-CB-41704,857.00Pension fund contributionowed in Case 4-CB-494143.00$4,900.00'The figures used in categories 1, 2, 5, and 7 were derived from G.C. Exhs. 5 and 14 admitted into evidence at the hearing. PAINTERSLOCAL 277 (POLIS WALLCOVERING)405APPENDIXB.-CASE 4-CB--4170 PENSION FUNDCALCULATIONYr./Qtr.Avg.Qtr.HtxContribution Rate'AmtOwed300300304304304188188188188188249,249,249249448449449$.95 ....................................................95 .......................................................95 .....................................................95 thru Apr.-1!00 May/June..........1.00 ....................................................1.00 ....................................................1.00 ....................................................1.00 .....................................................1.00 .....................................................1.00 .................................................1.00 ....................................................1.00 ....................................................1.00 ...............................................1.00 ....................................................1.00 ....................................................1.00 ...................................................Totalpension fund contributions owed in Case4-C13-4170.`$28528528996202304304188188188188249249249249448448448$4857'The contributionrate figuresare derived from G.C. Exh. 17admittedinto evidence at the hearing.Margarita Navarro-Rivera, Esq.,for the General Counsel.Robert F. O'Brien, Esq.,for the Respondent.SUPPLEMENTAL DECISIONCLAUDE It WOLFE, Administrative Law Judge. Thisbackpay proceeding was litigated before me at Philadel-phia, Pennsylvania, on 30 April and 1 May 1986. On theentire record, the demeanor of the witnesses as they tes-tified, and after carefully considering the posttrial briefsfiled by theparties,Imakethe following findings 'andconclusions.1.HISTORY OF THE CASEOn 27 July 1982 the National Labor Relations Board(Board)issued its Decision and Order' directing LocalUnion No.277, International Brotherhood of Paintersand Allied'Trades(Respondent)tomake Edward W.Pygatt whole for losses resulting from Respondent's un-lawful refusal to refer Pygatt for employment. On 19September 1983 the United States Court of Appeals forthe Third Circuit remanded the matter to the Board forthe purpose of determiningwhetherRespondent had car-ried its burden of proving there were no requests for em-ployees in Pygatt's job classification (paperhanger) fromemployerswho would accept Pygatt if he were re-ferred.2On reconsideration the' Board,by SupplementalDecision and Order of 29 June 1984,affirmed its previ-ous decision,specifically fording that"the Respondentpresented no credible or probative evidence demonstrat-'PollsWallcoveringCo., 262NLRB 1336.2 717 F. 2d 805.ing that referring Pygatt would have been futile becauseno area contractors with jobs available would have hiredhim," and again directing Respondent to make, Pygattwhole.3 Respondent filed a petition for review with theUnited States Court of Appeals for the Third Circuit.The court then issued its judgment and memorandumopinion on 27 March 1985 dismissing the petition forreview and granting enforcement of the Board's Order of24 June 1984.4The parties were unable to agree on the appropriateamount of backpay due Pygatt. Accordingly, the Re-gional Director for Region 4 issued a backpay specifica-tion and notice of hearing in Case 4-CB-4170 on 30 Sep-tember 1985. Respondent filed an answer on 31 October1985 and an amended answer on 15 January 1986. TheRegional Director then, on 3 March 1986, issued amend-ments to backpay specification. Respondent filed ananswer to the amendments on 19 March 1986.In the midst of the foregoing exchange of backpayspecifications and answers thereto, the Board, on 22 Jan-uary 1986, issued its Decision and Order in Case 4-CB-4941.5 finding, inter alia, that Respondent had violatedSection 8(b)(1)(A) and (2) of the National Labor Rela-tions Act (the Act) by causing an employer to dischargeEdward W. Pygatt, and directing Respondent to makePygatt whole for losses suffered by reason of this unlaw-ful conduct. As in the earlier case, there was disagree-ment over the amounts due Pygatt. The Regional Direc-tor therefore issued an order consolidating cases, consoli-dated backpay specification and notice of hearing inCases 4-CB.-4170 and, 4-CB-4941 on 4 April 1986. Re-spondent filed its answer to this consolidated specifica-tion on 24 April 1986. Thus matters stood when the pro-ceeding came before me.II.CONTENTIONSAND DISCUSSIONRespondent agrees,with the backpay specification's al-legation that the appropriate periods for computing anymoneys due Pygatt are 1 July 1980 to 24 September 1984in Case 4-CB-4170 and 7 to 14November1984 in Case4-CB-4941,but makes the following contentions:Case 4-CB-41701.There were no paperhanging employers will-ing to provide employment for Pygatt during therelevant time frame.2.No backpay is due Pygatt because he failed tolook for or seek interim employment during theperiod of no work referrals by the Union from 1July 1980 through September 1984.3.No backpay is appropriate during Pygatt'speriod of insurance business employment.4.Foremen's hours should not be used in calcu-lating backpay.5. If any backpay is found appropriate, the ad-ministrative law judge should calculate all hoursworked or not worked by all journeymen paper-hangers on the Union's referral list.2Painters Local 277 (Polls Wallcovering),271 NLRB 58.° LocalUnion 277 v. NLRB,Nos. 84-3443 and 84-3540 (3d Cis 1985).sPainters Local 277 (Webb New Jersey,Inc), 278 NLRB 169 (1986). 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase 4-CB-4941Pygatt's backpay for time lost from the ClaridgeHotel casino job should be substantially reduced.With respect to Respondent's contention that therewere no employers willing to hire Pygatt during thebackpay period in Case 4-CB-4170, the same contentionwas raised before the Board and the court as a defense tothe refusal to refer Pygatt and was rejected in each in-stance.Defenses rejected in the underlying unfair laborpractice proceeding may not be entertained as reasons totoll backpay liability because it is the law of the case.6Moreover, although given leave at hearing to do so, Re-spondent adduced no credible or probative evidence tosupplement its claims in the prior proceedings of inabilityto refer.? This contention is thereforeagainrejected.The argument that Pygatt must be denied backpay be-cause he failed to seek interim employment is similarlywithoutmerit. It is Respondent's burden to establishfacts in mitigation of liability, and the Board has noburden of negativing matters of defense or mitigationthatRespondent has not, proved.8 Respondent has nei-ther shown, as it is required to do, that there was workavailable to Pygatt during the backpay period,9 or thatPygatt would have been hired if he had applied for suchwork." ° It is true that Pygatt testified he did not look fornonunion paperhanging work, but there is no persuasiveshowing any was available. Moreover, Pygatt, by his in-creased activity in his insurance business, which he hadconducted during his employment as a paperhanger,sought and obtained substantial additional income thatwas treatedin the backpay specificationas interim, earn-ings amounting to $66,28811 and resulted in the completeelimination of any backpay due in the entire year of1982, the third and fourth quarters of 1983 and the firstand third quarters of 1984 as well as total deductions of$22,874 during the remainder of the backpay period.That Pygatt drew these additional earnings from self-em-ployment does not obscure the simple fact that his in-creased activity was interim employment drastically re-ducing Respondent's potential backpay liability.With respect to contention number 3, Respondent"suggests" that the corporatetax returnsfor Pygatt'sbusiness be examined"and those figures,including grossreceipts, be examined and used as offset against back-pay." Respondent further states that I am required tocarefully scrutinize the corporate gross earnings as wellas net profits to ascertain interim earnings.I am wellaware that an administrative law judge is required to de-6OverseasMotors,Inc.,277 NLRB552 (1985);NLRB v. Laredo Pack-ing Co., 730 F.2d 405 (5th Or.1984),enfg.backpay order in 271 NLRB553 (1984).7The testimonyof Respondent's business manager, James T. Brennan,that there was no place to sendPygattwas specifically discredited in theunfair labor practice proceeding,and I perceive no reasonto credit thatgeneral claim now.sNLRB v.Brown & Root,Inc.,311 F.2d 447 (8th Or. 1963).McLaughlinMfg. Corp.,219 NLRB 920, 922 (1975);andseeNewportNewsShipbuilding,278 NLRB 1030 (1986).10 ChampaLinen ServiceCo,222NLRB 940,942 (1976).11 Longstanding Board precedent supports this treatment of additionalincome during thebackpay periodfromsecondaryemployment previous-ly heldRice Lake Creamery Co.,151 NLRB 1113, 1114in. 4 (1965);AAADental Laboratory,41 NLRB 263, 285 (1942).termine whether the General Counsel's backpay formulaisproper and to make recommendations to the Board asto the most accurate method of determining theamounts,12but I am not required to prove interim earn-ings.That responsibility to prove and compute offsettingearnings is Respondent's, and I must decline the invita-tion to become its surrogate. Furthermore, neither factsnor law were proffered or adduced to support Respond-ent's suggestion that the gross receipts of the corporationare all income to Pygatt.Turning to Respondent's contentions that the basiccomputationof gross backpay in Case 4-CB-4170 is inerror because it does not include all hours worked or notworked by all journeyman paperhangers, and because itdoes include hours worked by foremen, it is helpful tofirst consider some basic and well-established principlesrelatingto the computation of backpay. The sole burdenof the General Counsel is to show the gross amounts ofbackpay due, but it has long been recognized that this isan inexact science notreadily lending itself to specificformula for each and every situation. The General Coun-selmay use as close approximations as possible, and mayadopt formulas reasonably designed to produce such ap-proximations, so long as the formula selected is not arbi-trary or unreasonable in the circumstances. 13 Here theGeneral Counsel, utilizing a list furnished by Respondentof all paperhangers referred by Respondent during thebackpay period, calculated the average annual hoursworked per paperhanger, excluding those individualswho either did not work at all during the year for whichsuch hours were calculated and those who did not, workat least 60 percent of the average hours worked by pa-perhangers as a group in a given year. As to those whodid not work at all during a relevant period there is noevidence of the reasons they did not work and it cannotbe presumed they were available for work absent proofthey were. I am persuaded it was neither arbitrary norunreasonable to ' exclude them. The exclusion of thosewho worked less than 60 percent of the average hoursactuallyworked by all paperhangers is consistent withBoard precedent permitting the elimination of employeesfrom a representative complement if their hours workedare so small that their inclusion would result in a distort-ed rather than reasonably accurate approximation of thewages lost by the disciiminatee or discriminatees as thecasemay be.14 Considering Board precedent togetherwith the fact that during the period 1 July 1979 to 30June 1980 Edward Pygatt worked 83 percent of the av-erage annualhours worked during that period by paper-hangers working more than 60 percent of the time, andthat Pygatt during that period worked approximately 106percent of the average if all working paperhangers'12J.S.Alberici'Construction Co.,249 NLRB 751 In. 3 (1980); accord:East Wind Enterprises,268 NLRB 655, 656 (1984).12 See,e.g.,Pipeline Local 38 (Hancock Northwest),268 NLRB 167, 168(1983);Everspray Enterprises Inc.,253 NLRB 922 (1980), enfd. 692 F.2d760 (7th Or. 1982);C-F Air Freight,276 NLRB 481 (1985)..14 See, e.g,Champa Linen Service Co.,222 NLRB 940 (1976),Golay &Co,184 NLRB 241, 272 (1970), enfd. sub noire.Golay & Co. Y. NLRB,447 F. 2d 290 (7th Or. 1971), cert. denied 79 LRRM 2314, No. 71-617(Jan. 24, 1972) No. 71-617,InternationalTrailerCo.,150 NLRB ,1205,1211 (1965). PAINTERS LOCAL 277 (POLIS WALLCOVERING)hours are utilized, I conclude that the'General Counsel'sexclusion of those working less than 60 percent of theaverage hours and his subsequent computation of grossbackpay on the basis of 83 percent of the average annualhours worked-by those paperhangers working at least 60percent of the average hours available were reasonablycalculated to produce a fair and more nearly accurate ap-proximation of gross backpay due Pygatt. Respondenthas sustained no reasonable challengeto the validity ofthe basic formula, and I conclude and find the formula isnot arbitrary or unreasonable but is fair and equitable.The 83 percent of the annual figure was divided by theGeneral Counsel into four equal quarters on which quar-terlygrossbackpay was computed by multiplying thesehours by the established wage rate, which is not in ques-tion.The argument that foremen's hours should be excludedfrom the computation because they received additionalwork hours per day pursuant to the relevant collective-bargaining agreements fails because the collective-bar-gaining agreements in question merely show that fore-men receive 8 hours a day at straight time on workdayswhen the size of the work force exceeds 10 employeesand 8 hours straight time for all holidays listed in theagreement.There ' is no evidence that any of these al-leged foremen, worked with a crew of more than 10 em-ployees and no evidence of the exact times any of themmay have actually worked as, foremen. James' T. Bren-nan's bare general testimony that they were foremen willnot suffice.The failure to show exactly when theyworked as foremen.and the size of their crew at relevanttimes destroys any significance the collective-bargainingagreements' provision for extra pay might have in thisproceeding. That foremen receive 10 percent more thanthe prevailing hourly wage, as the contracts indicate, isirrelevant because their hours, not their wages, were uti-lized for the backpay computation.Respondent also contests the computation of backpayin Case 4-CB-4941. All backpay owing in this case ac-crued during the period 7 to 14 November 1984. Re-spondent argues that the General Counsel improperlypresumed Pygatt was entitled to overtime pay, andPygatt had a work history of lateness, absences, andleaving work early, which should have been consideredby the General Counsel. In discussing these contentionsin his posttrial' brief, Respondent offers testimony of theRegion's compliance officer at pages 87 and 88 of the of-ficial record as authority for his assertion that "Indeed,Mr. Pygatt during the 80 days of employment had eightdays of absence, five days which he left early and 39days in which he arrived late." There is not one shred oftestimony or evidence on those pages or elsewhere in therecord to support` this argument. Pygatt expressly deniedthis history of absence is accurateandRespondent pro-duced no evidence to' the contrary other than its bareipsedixit,which has no evidentiary worth. RobertCurley, the Region's compliance officer and a believablewitness, credibly testified that Pygatt and coworkers407Sturges and Melero worked the same hours immediatelybefore and after the backpay period, and he thereforeaveraged the hours of Sturges and Melero during thebackpay period to arrive at the hours Pygatt probablywould have worked. This is a completelyreasonablemethod for arriving at a fair approximation of Pygatt'sbackpay, and I specifically find he is entitled to backpayfor any overtime hours produced by the averaging of thehours of Sturges and Melero. Respondent offers' no alter--native computation nor any good cause to question theGeneral Counsel's computation," sIn addition to wages lost the specification requestspension contributions covering both. periods of discrimi-nation and reimbursement of Pygatt for premiums hewas required to pay to obtain replacement medicalhealth insurance in lieu of the employer-paid insurancelost by reason of the discrimination against him. Re-spondent agrees that the contributions -to the pensionfund should be made if Pygatt is entitled to 750 hours an-nually during the backpay period, and further agrees thatthe arithmetic employed by the General Counsel is cor-rect if the formulas and the hours alleged are correct. Ifind that the formulas are fair and reasonable and theresult of their application is therefore a fair approxima-tion of theamounts due.Accordingly, I further find thatthe computation of moneys due the pension fund is arith-metically accurate, and based on a reasonable computa-tion of back wages due. With respect to the costs of re-placement medical health insurance, Respondent is, as amatter of law,16 liable for reimbursement of sums ex-pended by Pygatt in securing replacement insurance.There is no contention that he did not secure essentiallycomparable insurance or that the amounts set forth in thespecification as expenditures therefor are inaccurate. Itherefore find the specification accurately reflects theamounts paid for insurance for which Respondent 'mustreimburse Pygatt.Conclusion'Respondent has not met its burden of adducing sub-stantial evidence mitigating its liability, nor has it suc-cessfully attacked the validity of the General Counsel'sformulas and computations, or shown them to be arbi-trary or unreasonable. The General Counsel has shownthat the formulas set forth in the backpay specificationare reasonable and that reimbursement to the pensionfund and for medical insurance premiums is required.The computations are arithmetically accurate.' The back-pay specification is therefore adopted.[Recommended Order omitted from publication.]15 Respondent notes that Pygatt should receive no backpay for Sundayor Monday because these were his days off,Inasmuch as Pygatt is cred-itedwith no backpay for the Sunday and Monday in the brief backpayperiod in question,I do not know the purpose of Respondent's notationother than it might be a friendly reminder.16SheetMetal Workers Local 418 (Young Plumbing),249 NLRB 898,902 (1980);Artim Transportation System,193 NLRB 179, 194 (1971).